*462ON APPLICATION FOR REHEARING
LECHE, J.
Plaintiff, believing that the opinion rendered by this court on January 5, 1928, in the above matter, is erroneous, has filed a very earnest application for a rehearing, in which she complains, among other grounds, that we failed to condemn the defendant to pay to her the sum of sixty-three and 37-100 dollars acknowledged by defendant to have been due to Toussaint as compensation at the time of his death.
The decree of which applicant complains in no way discharges defendant from liability for this amount which it acknowledges to owe to Toussaint’s legal heirs or representatives. It is a credit belonging to Toussaint’s succession and defendant is entitled to retain this amount until it may safely pay the same to Toussaint’s heirs or legal representatives. There is no evidence in the record to show that plaintiff is an heir of Toussaint or a legal representative of his succession, and we therefore see no authority in law to justify this court in recognizing plaintiff as being entitled to collect and receive this amount.
The other grounds urged by plaintiff for a rehearing have been carefully reconsidered and it would be unreasonable, arbitrary and unjust to ignore the testimony of Dr. Archibald and Dr. Lett simply because they had been employed by defendant to operate upon Toussaint and' to treat him. We assume that these gentlemen are reputable physicians and experts in their profession. We see no reason to change or amend our original views.
Rehearing refused.